IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT NASHVILLE               FILED
                        JULY 1998 SESSION
                                                      August 25, 1998

                                                    Cecil W. Crowson
                                                   Appellate Court Clerk
ANDREW M. ARNOLD,             )
                              ) C.C.A. No. 01C01-9712-CC-00581
      Appellant,              )
                              ) Montgomery County
V.                            )
                              ) Honorable Robert W. W edemeyer, Judge
STATE OF TENNESSEE,           )
                              ) (Post-Conviction)
      Appellee.               )
                              )




FOR THE APPELLANT:               FOR THE APPELLEE:

Gregory Smith                    John Knox Walkup
Attorney at Law                  Attorney General & Reporter
One Public Square
Suite 321                        Timothy F. Behan
Clarksville, TN 37040            Assistant Attorney General
                                 450 James Robertson Parkway
                                 Nashville, TN 37243-0493

                                 John Wesley Carney, Jr.
                                 District Attorney General

                                 Arthur Bieber
                                 Assistant District Attorney General
                                 204 Franklin Street, Suite 200
                                 Clarksville, TN 37040




OPINION FILED: ___________________


AFFIRMED--RULE 20

PAUL G. SUMMERS,
Judge
                                    OPINION

       The appellant, Andrew M. Arnold, appeals the dismissal of his petition for

post-conviction relief. On August 21, 1995, the appellant pled guilty to one

count of aggravated sexual battery. He filed a petition for post-conviction relief

on March 25, 1997, and on May 12, 1997, the trial court conducted a hearing on

the petition. On October 27, 1997, the trial court dismissed the petition, stating

that the petition was not timely filed.



       The appellant’s primary issue for review then is whether the trial court

properly dismissed his petition for post-conviction relief. We affirm.



       The appellant contends that the post-conviction court erred by dismissing

his petition for post-conviction relief. He argues that he entered a guilty plea

based upon his attorney’s advice that he would be out of jail in one year and two

months. He contends that had he been given correct advice, he would have

asked for a jury trial. Therefore, he asserts that because his attorney gave

incorrect advice regarding his parole eligibility, his petition is governed by

Burford v. State, 845 S.W.2d 204 (Tenn. 1992).



       The state argues that the post-conviction court properly dismissed the

appellant’s petition. The state contends that because the appellant’s conviction

became final on August 21, 1995, his filing of a post-conviction petition on March

25, 1997, was time barred. The state asserts that the appellant’s challenge to

his parole eligibility “is not based on a new constitutional right, new scientific

evidence, or an enhanced sentence due to an invalid conviction.” Therefore,

Burford is not applicable.



       The trial court properly dismissed the appellant’s petition for relief. We

agree with the court’s determination that the appellant’s petition was time barred.

Also, Burford is not applicable in this case. Therefore, we affirm the denial of the

petition pursuant to Rule 20 of the Rules of the Court of Criminal Appeals.




                                          -2-
                                      _____________________________
                                      PAUL G. SUMMERS, Judge



CONCUR:



_____________________________
DAVID G. HAYES, Judge




_____________________________
JERRY L. SMITH, Judge




                                -3-